Citation Nr: 1107491	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-26 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1969 
to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issue of entitlement to a total disability rating based on 
unemployability due to service connected disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to April 2010, the Veteran's PTSD was not shown to be 
productive of a disability picture that equated to occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more than 
once a week); difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

2.  From April 2010, the Veteran's PTSD is manifested by symptoms 
such as a restricted affect, a neutral mood, hypervigilance, 
sleep difficulty, nightmares, intrusive thoughts, and flashbacks, 
due to PTSD.  

3.  Throughout the pendency of this appeal, the Veteran's 
service-connected bilateral hearing loss has been manifested by 
auditory acuity levels of Roman Numeral I in the right ear and 
Roman Numeral IV in the left ear.  Speech recognition ability was 
88 percent in the right ear and 80 percent in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD to 50 
percent from April 2010 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, as to bilateral hearing loss a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in September 2009, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, and was issued 
prior to the initial rating decision in this claim.  As to the 
PTSD claim a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008 
after the RO decision confirming and continuing his 30 percent 
rating after a VA examination was conducted.  Here, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Such notice errors may be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

As noted the Veteran was informed after the denial and thus the 
Veteran was "provided the content-complying notice to which he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorders.  

The RO has also obtained VA outpatient treatment records.  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 


Increased Evaluations

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2010).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 4.3 (2010).  

Further, the Board must evaluate the medical evidence of record 
since the filing of the claim for increased rating and consider 
the appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Post Traumatic Stress Disorder

The Veteran contends that a higher rating is warranted for his 
PTSD beyond the 30 percent currently assigned.  Under the 
regulations, a 30 percent rating is warranted for PTSD if there 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Evidence

The record shows that the Veteran was examined by VA on October 
5, 2007.  The claims file and the medical records were reviewed.  
The Veteran reported having few nightmares and was less irritable 
and stated that he felt more manageable now.  It was noted that 
he is married and has good relationships with his two children.  
He reported having friends in the area and some North.  He 
indicated that he belongs to the Eagles, VFW and The American 
Legion.  He reported that he is also involved with a classic car 
club.  There was no history of suicide attempts or violence.  On 
examination it was noted that he was clean and casually dressed.  
His speech was spontaneous and his attitude was cooperative, 
friendly and relaxed.  His affect was appropriate.  He was 
oriented to person, time and place.  He had no delusions and his 
thought content was unremarkable.  It was noted that he 
understands the outcome of his behavior.  He had sleep 
impairment, and had no inappropriate behavior, not obsessive 
behavior and no panic attacks.  He had no homicidal thoughts and 
no suicidal thoughts.  His remote, recent and immediate memories 
were normal.  He stated that he had nightmares about twice a 
week.  The examiner noted that the symptoms were mild.  PTSD, 
chronic was diagnosed and a GAF of 70 was assigned.  The examiner 
noted that there was not total social impairment due to PTSS and 
the PTSD symptoms did not result in deficiencies in judgment, 
thinking, family relations, work mood or school.  He reported 
that there was no reduced reliability and productivity due to 
PTSD symptoms.  He reported that there were mild symptoms.

VA outpatient treatment records show that in the Veteran was seen 
for difficulty sleeping on October 10, 2007.  He reported 
improvement with medication.  He was casually dressed and neatly 
groomed.  His attention and concentration were good.  His mood 
was good and his affect was appropriate.  Speech was goal 
directed, logical and relevant.  He had no hallucinations or 
delusions.  He was oriented times four.  His memory was intact, 
and he denied suicidal and homicidal ideations and intent.  
Insight and judgment were good.  PTSD was diagnosed and the GAF 
was 55.  The same findings were noted in January 2008.  In April 
2008, his GAF was 52.  In October 2008, he was seen in follow-up 
and reported having nightmares.  He denied homicidal or suicidal 
ideation.  He was neatly groomed with fair attention and 
concentration.  His mood was "okay" and his affect was 
appropriate.  His speech was goal directed, logical and relevant.  
He was oriented with intact memory and no suicidal or homicidal 
ideations.  Insight and judgment were fair.  PTSD and bipolar 
disorder were diagnosed and his GAF was 50.  

In January 2009, the Veteran reported increasing nightmares and 
flashbacks during the Holidays.  He also reported an increase in 
the startle response.  He denied suicidal and homicidal ideations 
or intent.  Insight and judgment were fair.  He was neatly 
groomed with a "bla" mood and appropriate affect.  His speech 
was logical and relevant.  He was oriented with his memory 
intact.  PTSD and bipolar disorder were diagnosed and the GAF was 
44.  In May 2009, the same disorders were diagnosed and his GAF 
was 49.  In August 2009, the Veteran complained of being 
hypervigilant and never feeling safe.  He noted having nightmares 
and flashbacks.  He reported avoiding crowds.  He was noted to be 
well groomed with normal speech rate and rhythm.  He was 
cooperative and calm.  His mood was described as anxiety and his 
affect was mood congruent with normal range.  Thought processes 
were logical, coherent and goal directed.  He denied suicidal and 
homicidal ideation and he was oriented times 4.  His memory was 
intact as was his concentration.  He had adequate response to 
proverbs with no abnormality in judgment or insight.   PTSD and 
bipolar disorder were diagnosed and the GAF was 41.  

The Veteran was examined by VA for PTSD in April 2010.  The 
claims file and medical records were reviewed.  The Veteran 
reported having insomnia with awakening in the middle of the 
night two to three times a week.  The Veteran was noted to have 
been married for 37 years with two children and that he has a 
good relationship with his family.  He stated that he attends car 
shows and activities with his wife.  There was no history of 
suicide or violence.  On examination, it was noted that he was 
clean, neatly groomed and appropriately dressed.  His speech was 
unremarkable.  His attitude was cooperative, friendly and 
attentive.  His affect was restricted and his mood was neutral.  
He was oriented to person time and place with thought process and 
content unremarkable.  He had no delusions and no abnormal 
judgment or insight.  He had no hallucinations or inappropriate 
behavior.  He had no panic attacks and no homicidal or suicidal 
thoughts.  Impulse control was good, there were no episodes of 
violence and his remote, recent and immediate memories were all 
normal.  The examiner stated that the Veteran had constricted, 
neutral affect and mood with hypervigilence and intrusive 
thoughts and nightmares resulting in interrupted sleep.  The 
diagnosis was, PTSD, and the GAF was 70.  The examiner reported 
that there was not total occupational and social impairment due 
to PTSD, and that the PTSDS symptoms did result in deficiencies 
in, thinking, and in mood.  The examiner stated that there was 
reduced reliability and productivity due to PTSD symptoms.  He 
noted that at times the Veteran was under stress in crowds and 
had reduced functional ability due to intrusive thoughts, 
flashbacks and paranoid thinking.   

Discussion

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where 
there are, "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 51-60 
is indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 41-50 is indicated where there are, 
"[s]erious symptoms (e.g. suicidal ideation, sever obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)."  A score of 31-40 is indicated where 
there is "[s]ome impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is failing at 
school.)"

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v.  
Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person with 
certain mental disorders.  But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  An examiner's classification of the level of 
psychiatric impairment, by words or by a score, is to be 
considered but is not determinative of the percentage rating to 
be assigned. VAOPGCPREC 10-95. A GAF score, however, is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 


Prior to April 2010

During this time frame, neither the number of symptoms, nor the 
type of symptoms, nor the GAF score controls in determining 
whether the criteria for a 50 percent rating have been met.  It 
is the effect of the symptoms, rather than the presence of 
symptoms, that is the most important consideration.  The Board 
finds that the Veteran's symptoms during this period did not meet 
the criteria for a 50 percent rating of occupational and social 
impairment with reduced reliability and productivity, to include 
difficulty in establishing and maintaining effective work and 
social relationships.   

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported on VA 
examination in October 2007 that he is retired due to age after 
working for 28 years.  Socially, he reported that he is married 
and has good relationships with his two children.  He reported 
having friends in the area and some North.  He indicated that he 
belongs to the Eagles, VFW and The American Legion.  He reported 
that he is also involved with a classic car club.  

There was no effect of the Veteran's symptoms on judgment, 
thinking, speech or mood.  His affect was appropriate.  There was 
no thought disorder, and he was cooperative and friendly.  The 
Veteran was described as clean and casually attired.  He was 
logical, alert, and oriented.  

Further, the outpatient treatment records from 2007 to August 
2009 do not reflect that the Veteran would meet the criteria for 
a 50 percent rating of occupational and social impairment with 
reduced reliability and productivity, to include difficulty in 
establishing and maintaining effective work and social 
relationships.  His affect remained appropriate and insight and 
judgment were not noted to be abnormal.  He was oriented in all 
spheres with intact memory.

Based on the evidence of record, the Board finds that the 
symptoms manifested prior to April 2010, did not result in 
occupational and social impairment that was equivalent to the 
symptoms listed in the criteria for a 50 percent rating, nor did 
the Veteran's actual symptoms approximate such manifestations.  
Moreover, the Board finds that there is no basis for a staged 
rating as the criteria for a higher rating have not been met at 
any time prior to April 2010.  

The Board notes that the GAF scores have varied prior to April 
2010.  However, periods of worsening characterized by lower GAF 
scores have not been sufficiently consistent with the 
symptomatology documented to comport with the lower assigned GAF 
scores in order to show that the condition worsened to such an 
extent as to warrant a rating in excess of 30 percent.  Although 
the Veteran was assigned GAF scores of in the 50's and 40's, the 
Board notes that the symptoms recorded by the VA examiners do not 
correspond with the DSM-IV description of a GAF score between 41-
50, or 51-60 which are listed above.  Therefore, on the basis of 
the medical evidence, the Board finds that prior to April 2010, 
the Veteran's symptomatology did not more nearly approximate the 
criteria of a 50 percent rating of occupational and social 
impairment with reduced reliability and productivity.

From April 2010  

From April 2010 on, the Board finds that the evidence of record 
meets the criteria for a 50 percent rating for the Veteran's 
PTSD.  As shown above, the Veteran has symptoms of 
hypervigilance, impaired concentration and sleep, flashbacks, and 
nightmares, due to PTSD.  He has a restricted affect and a 
neutral mood.  It was specifically stated that the PTSD symptoms 
did result in deficiencies in, thinking, and in mood.  The 
examiner stated that there was reduced reliability and 
productivity due to PTSD symptoms.  He noted that at times the 
Veteran was under stress in crowds and had reduced functional 
ability due to intrusive thoughts, flashbacks and paranoid 
thinking.   These symptoms and findings show that Veteran meets 
the criteria for a 50 percent rating.   

None of the evidence of record shows total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 70 percent evaluation than those for a 50 
percent evaluation.  Accordingly, an increased rating for 50 
percent, and no higher, for the Veteran's PTSD is warranted from 
April 2010.  

Bilateral Hearing Loss

The Veteran entered a claim on this issue in August 2009.  
Throughout the rating period on appeal, a noncompensable rating 
has been assigned for bilateral hearing impairment.  The Veteran 
contends that a higher rating is warranted.  

The Veteran was examined by VA in October 2009.  On audiological 
evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
70
LEFT
20
30
50
60
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  This 
computes to Level II hearing in the right ear and Level IV 
hearing in the left ear.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 
4.85, DC 6100, which sets out the criteria for evaluating hearing  
impairment using pure tone threshold averages and speech 
discrimination scores.  Numeric designations are assigned based 
upon a mechanical use of tables found in 38 C.F.R. § 4.85, and 
there is no room for subjective interpretation.  See Acevedo- 
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v.  
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled  
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity 
levels, designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The rows in 
Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000,  
3000, and 4000 Hz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results  
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately. 
 
On the basis of the findings noted above, the Veteran's puretone 
threshold averages for the right and left ear were 50 and 54, 
respectively.  His speech recognitions scores were 80 percent in 
the right ear and 88 percent in the left ear.  None of the 
results from this test demonstrate any exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86.  Application of Table VI 
results in an assignment of Roman Numeral II for the right ear 
and Level IV for the left ear.  Subsequent application of Table 
VII results in a "0" percent or noncompensable evaluation under 
38 C.F.R. § 4.85.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable rating for bilateral 
hearing loss, as the criteria for a compensable rating have not 
been met for the rating period on appeal.  

The Board also acknowledges Martinak v. Nicholson, 21 Vet. App. 
455 (2007), in which the Court noted that, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in  
his or her final report.  The Veteran has supplied this 
information.  In this regard, the Veteran testified that he has 
to wear hearing aids and has a special phone.  Such affects on 
daily life have been considered, but given the objective 
findings, there is still no basis for assignment of a compensable 
evaluation here.  The Board is sympathetic to the Veteran's 
contentions regarding the severity of his service-connected 
bilateral hearing loss.  However, applying the rating criteria to 
the audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not affect 
the Veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  The Board has considered the 
problems described by the Veteran.  However, such problems do not 
afford a basis for VA to assign a higher rating under the rigid 
schedular criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.

Extra Schedular

Consideration has also been given regarding whether the schedular  
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that  
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disorders but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  As such, extraschedular referral is not in 
order here.




ORDER

An increased evaluation for post-traumatic stress disorder 
(PTSD), to 50 from April 2010 is granted subject to the laws and 
regulations governing the payment of monetary benefits.    

A compensable evaluation for bilateral hearing loss is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service- connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  The Court held that entitlement to TDIU is 
not a separate claim, but is part of a claim for an increased 
rating for a service-connected disability).  Thus although the RO 
denied a TDIU in August 2006, and it was not appealed, the issue 
is part of the claim for an increased rating.  The Veteran 
testified before the undersigned in January 2011 that he was 
pursuing a total rating due to unemployability.  The issue has 
thus been raised and must be addressed as it is part of the 
increased rating claim.  Therefore, based on the Board's decision 
above increasing the rating for PTSD and the Veteran's express 
claim for a TDIU, further development is warranted to ascertain 
whether the appellant's symptoms attributable to service-
connected disorders more nearly approximate the criteria for a 
total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In light of the above, the Board finds 
a remand is in order for the RO to consider whether the Veteran 
is entitled to a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-
to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.   



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


